941 F.2d 1206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Percy Lee HALSEY, Petitioner-Appellant,v.C.A. TURNER, Warden, Respondent-Appellee.
No. 91-6594.
United States Court of Appeals, Fourth Circuit.
Submitted July 3, 1991.Decided Aug. 16, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Robert G. Doumar, District Judge.  (CA-91-124-2-N)
Percy Lee Halsey, appellant pro se.
Harvey Lee Bryant, III, Assistant United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED AS MODIFIED.
Before WIDENER, PHILLIPS and MURNAGHAN, Circuit Judges.
OPINION
PER CURIAM:


1
Percy Lee Halsey appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2241.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Halsey v. Turner, CA-91-124-2-N (E.D.Va. May 31, 1991).   However, pursuant to our authority under 28 U.S.C. § 2106, we modify the district court's opinion to reflect that the dismissal is without prejudice.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.